Citation Nr: 0105557	
Decision Date: 02/23/01    Archive Date: 03/02/01

DOCKET NO.  99-23 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for the residuals of 
chronic brain syndrome, associated with brain trauma, 
currently evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel


INTRODUCTION

The appellant served on active duty from April 1959 to July 
1965.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the North Little 
Rock, Arkansas, Department of Veterans Affairs (VA) Regional 
Office (RO).


REMAND

During the pendency of this appeal, there was a significant 
change in the law.  Specifically, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), among other things, redefined the obligations of the 
VA with respect to the duty to assist. 

In light of the appellant's claims regarding his memory loss, 
the Board concludes that additional examination is needed to 
address the veteran's current level of functional impairment 
as this relates to the rating criteria. 

Accordingly, this case is REMANDED for the following:

1. The veteran should be afforded a VA 
neuro-psychiatric examination by a Board-
certified specialist, if available, to 
determine the nature and extent of the 
veteran's service-connected residuals of 
chronic brain syndrome, associated with 
brain trauma.  All necessary tests and 
studies should be accomplished and all 
clinical manifestations reported in 
detail.  The claims file must be made 
available to the examiner for review and 
the examination report should reflect 
that such review was accomplished.  The 
examiner should report a multi-axial 
diagnosis identifying all current 
psychiatric disorders and offer an 
opinion of the extent to which the 
veteran's service-connected residuals of 
chronic brain syndrome, associated with 
brain trauma, interferes with his ability 
to establish and maintain relationships, 
as well as any reduction in reliability 
and productivity.  An opinion should also 
be offered as to the extent to which the 
residuals of chronic brain syndrome, 
associated with brain trauma, interfere 
with the veteran's ability to obtain and 
retain gainful employment.  The examiner 
should indicate the veteran's overall 
psychological, social and occupational 
functioning using the Global Assessment 
of Functioning (GAF) Scale provided in 
the Diagnostic and Statistical Manual of 
Mental Disorders, 4th ed. (DSM-IV) and 
assign a GAF score that reflects the 
veteran's impairment due to his residuals 
of chronic brain syndrome, associated 
with brain trauma.  The examiner should 
comment as to any impairment, including 
the extent of impairment, in thought 
processes or communication, persistent 
delusions or hallucinations, grossly 
inappropriate behavior, persistent danger 
of hurting self or others, intermittent 
inability to perform activities of daily 
living, disorientation to time or place, 
and memory loss for names of close 
relatives, own occupation, or own name.  
A complete rationale should be given for 
all opinions and conclusions expressed.

2.  Then, after ensuring that the 
provisions of the Veterans Claims 
Assistance Act of 2000 have been 
complied with, the RO should 
readjudicate the issue on appeal.

3.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, both the veteran and 
his representative should be 
provided a supplemental statement 
of the case and afforded the 
appropriate opportunity to respond 
thereto. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





